Title: From Thomas Jefferson to Washington Boyd, 20 January 1809
From: Jefferson, Thomas
To: Boyd, Washington


                  
                     Jan. 20. 09.
                  
                  Th: Jefferson presents his compliments to mr Boyd & observes that the inclosed petition of Nicholas Kosieg has been addressed to judge Cranch, and yet is not recommended by him or the other judges who sat on the trial. they are so particularly qualified by having heard the evidence, to decide on the merits of the petition, that Th:J. has generally made the recommendation of the judges the foundation of pardon, and sees no reason in the present case to depart from that rule. he assures mr Boyd of his esteem & respect 
               